SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

93
CA 13-01397
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF CHARLES WATSON,
PETITIONER-APPELLANT,

                     V                                            ORDER

JOSEPH BELLNIER, DEPUTY COMMISSIONER, NEW YORK
STATE CORRECTIONAL FACILITIES, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, F. RICH, DEPUTY SUPERINTENDENT,
SECURITY, CAYUGA CORRECTIONAL FACILITY, C.
KOENIGSMANN, CHIEF MEDICAL OFFICER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, AND D. BOTSFORD, DIRECTOR,
CLASSIFICATION AND MOVEMENT, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENTS-RESPONDENTS.


CHARLES WATSON, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Cayuga County (Mark H. Fandrich, A.J.), entered July 10, 2013 in a
proceeding pursuant to CPLR article 78. The judgment denied the
amended petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   February 6, 2015                      Frances E. Cafarell
                                                 Clerk of the Court